    Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 1 of 11 PageID #: 395




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

CELANESE INTERNATIONAL                    )
CORPORATION; CELANESE (MALTA)             )
COMPANY 2 LIMITED; &                      )
CELANESE SALES U.S. LTD.,                 )
                                          )
                        Plaintiff,        )
                                          )
       v.                                 )              C.A. No. 20-1775-LPS
                                          )
ANHUI JINHE INDUSTRIAL CO., LTD.;         )              JURY TRIAL DEMANDED
JINHE USA LLC; UMC INGREDIENTS,           )
LLC f/k/a JRS INTERNATIONAL LLC;          )
PRINOVA US LLC; & AGRIDIENT, INC.,        )
                                          )
                        Defendants.       )
__________________________________________)


         DEFENDANT UMC INGREDIENTS, LLC’S REPLY BRIEF IN SUPPORT
          OF ITS MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

                                           John W. Shaw (No. 3362)
                                           Andrew E. Russell (No. 5382)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
.                                          1105 North Market Street, 12th Floor
                                           Wilmington, Delaware 19801
                                           (302) 298-0700
                                           jshaw@shawkeller.com
                                           arussell@shawkeller.com
                                           Attorneys for Defendant
                                           UMC Ingredients, LLC
OF COUNSEL:
Paul Grandinetti
LEVY & GRANDINETTI
1120 Connecticut Avenue, N.W., Suite 304
Washington, D.C. 20036
(202) 429-4560

Dated: February 9, 2021
 Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 2 of 11 PageID #: 396




                                               TABLE OF CONTENTS

                                                                                                                                     Page

I.     SUMMARY OF ARGUMENT ......................................................................................... 1

II.    CONCISE STATEMENT OF FACTS ................................................................... 2

III.   ARGUMENT ..................................................................................................................... 3

       A.        The Celanese Complaint Is Contradictory and Presents Facts that the
                 Asserted Patents Are Invalid ...................................................................................3

       B.        Celanese Disregards the Importance of Its Failure to Provide an Assay or
                 Other Analysis .........................................................................................................5

                 1.         Celanese Does Not Plead that Jinhe China Used Two or More
                            Processes ......................................................................................................5

                 2.         Celanese’s Own Complaint Agues that Jinhe China’s Invalidating
                            Prior Art Processes Reduced or Eliminated Impurities ...............................6

       C.        Grouping of Defendants ......................................................................................... 7

IV.    CONCLUSION .................................................................................................................. 7




                                                                   i
 Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 3 of 11 PageID #: 397




                                                TABLE OF AUTHORITIES

Statutes

35 U.S.C. § 271(a) ...........................................................................................................................7

35 U.S.C. § 271(g) ...........................................................................................................................7




                                                                      ii
 Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 4 of 11 PageID #: 398




       The Defendant, UMC Ingredients, LLC, which was formerly known as JRS International

LLC (“UMC Ingredients”), requests its dismissal from this civil action for the Plaintiffs’ failure

to state a claim against at least UMC Ingredients upon which relief can be granted and now

replies to the Plaintiffs’ Answering Brief.

I.     SUMMARY OF ARGUMENT

       In its opening brief, UMC Ingredients presented two arguments, summarized as follows:

       1.      Celanese’s Complaint fails to comply with the required standards, especially as to

UMC Ingredients. The Complaint makes unsupported allegations, merely paraphrases the

language of the patent claim elements, and provides no facts to support a plausible explanation as

to UMC Ingredients’ alleged infringement of the four Asserted Patents. The Complaint groups

five defendants together and fails to provide any separate facts as to any specific defendant’s

allegedly infringing activity.

       2.      U.S. Patent No. 3,689,486 assigned to Hoechst issued on September 5, 1972, for

the Acesulfame potassium compound. This patent expired on September 5, 1989, and

Acesulfame potassium is no longer a patent-protected compound. The Celanese Complaint fails

to state a claim upon which relief can be granted because the Complaint – on its face – asserts

that the compound imported by UMC Ingredients, LLC, more than one year before the earliest

effective filing date of the Celanese patents, was made by a process claimed by one or more of

the Asserted Patents. Such a fact, if true, renders each of the Asserted Patents invalid.




                                                 1
Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 5 of 11 PageID #: 399




       Celanese’s Answering Brief disregards UMC Ingredients’ second argument and neither

addressed nor refuted the argument. Celanese’s Answering Brief instead newly presents

discussions of legal issues related to

       (1)     Celanese Complaint is contradictory and presents facts that the Asserted
               Patents are invalid,
       (2)     assay or claim-by-claim analysis, and
       (3)     grouping of defendants.

       Celanese fails to respond to UMC Ingredients’ second argument. This second argument

is that the Complaint, if taken as true, itself invalidates each of the four Asserted Patents and,

therefore, does not present a plausible basis for infringement. In other words, the Complaint is

defective and fails to present a claim upon which relief can be granted.

II.    CONCISE STATEMENT OF FACTS

       UMC Ingredients continues to rely upon the statement of facts presented in its Opening

Brief. A summary of those facts are as follows.

       The Celanese Complaint asserts that the commercial process used to make each batch of

Acesulfame purchased by UMC Ingredients from Jinhe China infringes each of the four Asserted

Patents. D.I. 1 ¶¶ 77, 91, 105, and 119.

       The Complaint relies upon Jinhe China’s Ace-K Product Manual for facts. The Ace-K

Product Manual establishes that Jinhe China has commercially produced Acesulfame for at least

ten years with sufficiently low impurities so as to become the world’s leading producer, and the

manual provides ten-year shelf stability data for its commercial Acesulfame. D.I. 1 ¶ 50.

       The ten years of Jinhe China’s commercial use of a process to make Acesulfame predate

the earliest effective filing date of all of the Asserted Patents by at least four years. The effective

filing date of the four Asserted Patents is September 21, 2016, which is the common filing date


                                                   2
Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 6 of 11 PageID #: 400




of the two U.S. provisional applications for the ’998 Patent Family and the ’000 Patent Family.

D.I. 1-1 (Exhibits A (page 3 of 150), B (page 21 of 150), C (page 39 of 150), and D (page 60

of 150).

III.   ARGUMENT

       The Celanese Complaint must be dismissed because Celanese fails to assert any change

to the manufacturing process used by Jinhe China and fails to sufficiently plead any change that

would demonstrate infringement. Further, if the Complaint is true and the prior process

infringed, Celanese’s four Asserted Patents are necessarily invalid. Celanese’s Complaint fails to

comply with the required standards and fails to state a claim upon which relief can be granted

because the Complaint – on its face – asserts that the claims of the Asserted Patents read on the

commercial process used to make the compound sold by Jinhe China for more than one year

before the earliest effective filing date of the Asserted Patents. If the Asserted Patents are

invalid, there can be no infringement.

       A.      The Celanese Complaint Is Contradictory and Presents Facts that the
               Asserted Patents Are Invalid

       Celanese’s Answering Brief, for the first time, adopted the adjective “secret” when

describing Jinhe China’s process for making Acesulfame. The Complaint does not adequately

allege that the Jenhe China process is secret or even proprietary to Jinhe China.

       When Hoechst received its U.S. Patent Number 3,689,486 (the Hoechst ’486 patent) on

September 5, 1972, the patent included a full description as to a process for making Acesulfame.

The Hoechst ’486 patent expired on September 5, 1989. This process has been in the public

domain in the U.S. since this expiration date, which is 27 years before the effective filing date of

the Asserted Patents. Additionally, numerous other commercial processes were developed over


                                                  3
    Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 7 of 11 PageID #: 401




the years – including the years before the effective filing date of the Asserted Patents – for

making Acesulfame.

         There is no factual support for Celanese’s assertion that the Jinhe China process is

“secret”1 or that any one of the numerous available processes is the process used by Jinhe China.

Nor does Celanese offer any citation showing it alleged the use of a “secret” process in the

Complaint. (D.I. 19 at 1). Known, industry-standard processes are more readily accepted by

government inspectors, such as those with the FDA and other similar non-U.S. agencies, who

inspect foreign manufacturing facilities that produce food-grade chemicals. Celanese disregards

the significance of the existence of processes in the public domain for processing Acesulfame

such as the process disclosed in the Hoechst ’486 patent. The Celanese Complaint identifies and

relies upon the Ace-K Product Manual, which establishes that Jinhe China was processing

commercially acceptable and FDA approved Acesulfame and collecting stability data for at least

10 years.

         The commercial process used by Jinhe China to make Acesulfame more than one year

before the earliest effective filing date of the Asserted Patents is prior art to the Asserted Patents.

If the Complaint is accepted as true, then the claims of the Asserted Patents read upon this prior

art process, and the Asserted Patents are invalid. Celanese’s assertions that the Asserted Patents

read on prior art processes destroy any plausible basis for infringement claims in the Complaint.

Neither the Complaint nor Celanese’s opposition brief disputes this fact through any evidence

that Jinhe China uses a process not found in the prior art, nor any evidence that Jinhe China




1
 It is understood that Celanese and Jinhe China have been in litigation in China for about one
year over Jinhe China’s process for making Acesulfame.

                                                   4
Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 8 of 11 PageID #: 402




adopted a new process. Celanese’s failure to compare old Jinhe China samples to new Jinhe

China samples is a failure to state a claim and a failure of a proper pre-filing investigation.

       Celanese did not address or refute this legal issue in its Answering Brief and failed to

explain or correct this defect in its Complaint, which directly contradicts Celanese’s assertions of

infringement. None of Celanese’s “impurity level” arguments distinguishes between prior art

manufacturing and the “patented” process.

       B.      Celanese Disregards the Importance of Its Failure to Provide an
               Assay or Other Analysis

               1.      Celanese Does Not Plead that Jinhe China Used Two or More
                       Processes

       UMC Ingredients explained that Celanese’s Complaint makes no clear assertion and no

attempt to establish that Jinhe China ever changed from prior art processes. The Complaint fails

even to suggest that Jinhe China may have adopted a new process after (1) the earliest effective

filing date or (2) the first publication date of the invention patent applications.

       UMC Ingredients has no knowledge or reason to believe that Jinhe China changed its

commercial process for making Acesulfame over the past ten years. UMC Ingredients has been

buying the same product with the same assay and the same specifications since long prior to the

patents in suit. However, if Celanese is aware of a change by Jinhe China of Jinhe China’s

process, the Complaint is defective because it does not identify which processes are newly

adopted.

       If Celanese is attempting to distinguish between invalidating prior art processes and some

newly adopted process, Celanese, as part of its pre-filing investigation, should have performed




                                                   5
    Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 9 of 11 PageID #: 403




assays on the Acesulfame from the two different processes. UMC Ingredients explained that

Celanese failed to use any assays to demonstrate that:

         (1)    the invalidating prior art process had unacceptable concentrations of one
                or more of the three “impurities” identified in the Asserted Patents and
         (2)    any newly adopted process “reduced or eliminated” the impurities.

Celanese made no such distinction and side-stepped this failure in its Answering Brief.

Consequently, Celanese’s Complaint fails to assert any proper claims.

         2.     Celanese’s Own Complaint Argues that Jinhe China’s Invalidating
                Prior Art Processes Reduced or Eliminated Impurities

         Paragraphs 52 and 53 of the Complaint “upon information and belief” argue that

“impurity A” in Ace-K Product Manual refers to acetoacetamide, and that “impurity B” refers to

5-chloro-acesulfame potassium. D.I. 1 ¶¶ 49 through 53. Paragraph 50 quotes information from

the Ace-K Product Manual and states, “Jinhe claims the Accused Product has the following

advantages: “[h]igh stability,” “[a]cesulfame-K can preserve for 10 years under general

condition, . . .” D.I. 1 ¶ 50. The quotes from the Ace-K Product Manual do not distinguish

between impurity levels from batches of Acesulfame made from clearly invalidating prior art

processes ten years ago and any supposedly newly adopted process.

         Again, Celanese’s Complaint is defective because the Complaint attributes “reduced or

eliminated” impurity levels to all Jinhe China processes used over ten years. Celanese in its

Answering Brief attempted only to disregard UMC Ingredients’ discussion of an assay as an

argument that Celanese was required to make a “claim-by-claim” analysis of infringement.

UMC Ingredients made no such argument.2 Celanese did not refute that the batches of Jinhe


2
  UMC Ingredients identified in its Opening Brief that the FDA, at least as early as July 28,
1988, required producers of Acesulfame, regardless of the process used, to meet a purity of “not
less than 99 percent on a dry basis.” The Complaint does not support an assertion that only the
three impurities claimed in the Asserted Patents are found in the UMC Ingredients, Celanese, or
                                                 6
Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 10 of 11 PageID #: 404




China’s Acesulfame, that were made with clearly invalidating prior art processes, reduced or

eliminated the claimed impurities of the Asserted Patents. D.I. 12, at 4.

        C.      Grouping of Defendants

        Celanese mischaracterizes UMC Ingredients’ Opening Brief as stating the proposition

that Celanese is not permitted to group defendants in its Complaint. UMC Ingredients made no

such statement or suggestion. D.I. 19, at 10.

        Celanese’s Complaint is defective because its does not make plausible assertions of

infringement against specific defendants. It is not clear as to which defendant is charged with

direct or indirect infringement. It is not clear as to which defendant is charged with infringement

under 35 U.S.C. § 271(a) or § 271(g).

        The fact that Celanese had to devote a full page of its Answering Brief to explaining that

UMC Ingredients is “not accused of induced infringement” – contrary to the counts in the

Complaint – is evidence that the Complaint is defective and should be dismissed. D.I. 19, at 12-

13. Even without Celanese’s contradictory assertions that the Asserted Patents are both invalid

and infringed, the Complaint almost solely depends on 37 assertions of “information and belief”

and is sufficiently unclear as to require its dismissal.

IV.     CONCLUSION

        Processes for manufacture of Acesulfame potassium have existed for decades before

Celanese’s patents. Celanese fails to provide any factual support or reasonable inference

demonstrating that the accused material is made from any particular old or new process.


other commercially available Acesulfame. Producers of Acesulfame have been required by the
U.S. federal government for at least 28 years before the earliest effective filing date of the
Asserted Patents to reduce or eliminate impurities, regardless of the process used, when making
Acesulfame.

                                                   7
Case 1:20-cv-01775-LPS Document 20 Filed 02/09/21 Page 11 of 11 PageID #: 405




Celanese’s infringement accusations rely upon assumptions and suppositions based upon

information from a product manual describing Jinhe China’s product. However, the Complaint

shows that Jinhe China’s product was on the market long before the patents in suit were filed and

thus did not use an infringing method of manufacture. Celanese does not allege that Jinhe China

ever changed its manufacturing process, nor does Celanese compare any old product samples to

any new product samples to assert any change in manufacturing. Celanese simply alleges that an

impurity level, which may be decades old, implies infringement.

       UMC Ingredients respectfully requests that the Court dismiss each of the direct and

indirect infringement allegations of Counts I through IV against UMC Ingredients.

                                            Respectfully submitted,

                                             /s/ Andrew E. Russell
                                            John W. Shaw (No. 3362)
                                            Andrew E. Russell (No. 5382)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
.                                           1105 North Market Street, 12th Floor
                                            Wilmington, Delaware 19801
                                            (302) 298-0700
                                            jshaw@shawkeller.com
                                            arussell@shawkeller.com
                                            Attorneys for Defendant
                                            UMC Ingredients, LLC

OF COUNSEL:
Paul Grandinetti
LEVY & GRANDINETTI
1120 Connecticut Avenue, N.W., Suite 304
Washington, D.C. 20036
(202) 429-4560

Dated: February 9, 2021




                                               8
